Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Regarding claim 1, it is suggested that the limitation “a first conductive body having a first cavity formed in a cylindrical shape having the side surface and the bottom surface; a second conductive body having a second cavity formed in a cylindrical shape having the side surface and the bottom surface” read “a first conductive body having a first cavity formed in a cylindrical shape having a side surface and a bottom surface; a second conductive body having a second cavity formed in a cylindrical shape having a side surface and a bottom surface”-since passage is not introduced in the claim before.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites “a first conductive body having a first cavity formed in a cylindrical shape having the side surface and the bottom surface; a second conductive body having a second cavity formed in a cylindrical shape having the side surface and the bottom surface, the second conductive body being arranged so that the second cavity faces the first cavity.” The meaning of the language “a first cavity formed in a cylindrical shape having the side surface and the bottom surface and a second cavity formed in a cylindrical shape having the side surface and the bottom surface” is unclear. It is not clear how a first cavity is formed with two sides and a second cavity is formed with two sides. Is the first and second cavity same cavity or is the first and second 
For the purpose of present examination, the limitation “a first cavity formed in a cylindrical shape having the side surface and the bottom surface and a second cavity formed in a cylindrical shape having the side surface and the bottom surface” is construed to mean “two sides of a cavity”. Clarification is required so that the scope of the claim is clear.  

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.


Claim 4 recites “a step of obtaining a first resonance characteristics before the dielectric material is set to the split cylinder resonator; a step of obtaining a second resonance characteristics after the dielectric material is set to the split cylinder resonator; a step of judging the lowest resonance in a range higher than a preliminarily known resonance frequency of TM110 mode and regarding the judged resonance as the resonance of TEO11 mode; and a step of calculating the permittivity of the dielectric material based on the first resonance characteristics and the second resonance characteristics”. Referring to claim 4, it appears that the claim has recited insufficient structure for performing the recited method namely, "a step of obtaining a first resonance characteristics before the dielectric material is set to the split cylinder resonator; a step of obtaining a second resonance characteristics " Consequently, the claim does not appear to recite the requisite structure for performing the claimed function.  So it is unclear 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over UMAJI SATORU (Hereinafter “Umaji”) in the JP Patent Publication Number JP 2008039703 A (Published 21 Feb 2008) in view of YOSHIKAWA HIROMICHI (Hereinafter “Yoshikawa”) in the JP Patent Publication Number JP 2006300856 A (Published 02 Nov 2006).


Regarding claim 1, Umaji teaches a split cylinder resonator (the cylindrical cavity resonator in electromagnetic characteristics measurement, the temperature dependence of the DISCLOSURE; Technical Problem; Page 5 Line 1-6; Figure 2 below shows Modified Figure 2 of Umaji), comprising:
a first conductive body [1] in Figure 2 (cylindrical case 1 as the first conductive body) (The measuring jig as electromagnetic characteristics of the present invention, one
cavity resonator (cylindrical conductor 1 and the cavity resonator) and a short-circuit plate 0 (short-circuit plate, on the circumference of a cylindrical conductor contact portion) provided on the inner wall surface of the ring-like projected part 2 is composed, measuring specimen 3 attached to the inside of the resonator, which is cut off by the measuring specimen, and one having a structure of the cavity 2; Page 7 Line 33-37) having a first cavity formed in a cylindrical shape having the side surface and the bottom surface (the cylindrical case 1 is constituted by two conductors, both ends of a cylinder are short-circuited by the short-circuit plate has a structure, the measuring specimen, the cylindrical conductor is held at a predetermined position, which is short-circuited by the measuring specimen, one structure has a cavity 2; Best Mode Page 6 Line 20 and Page 7 Line 1-3; Figure 2: Modified Figure 2 of Umaji shows a first conductive body [1] having a first cavity [2] formed in a cylindrical shape having the side surface and the bottom surface);

    PNG
    media_image1.png
    497
    980
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Umaji
a second conductive body [0] having a second cavity formed in a cylindrical shape having the side surface and the bottom surface (The measuring jig as electromagnetic characteristics of the present invention, one cavity resonator (cylindrical conductor 1 and the cavity resonator) and a short-circuit plate 0 (short-circuit plate, on the circumference of a cylindrical conductor contact portion) provided on the inner wall surface of the ring-like projected part 2 is composed, measuring specimen 3 attached to the inside of the resonator, which is cut off by the measuring specimen, and one having a structure of the cavity 2; Page 7 Line 33-37; Figure 2: Modified Figure 2 of Umaji shows a second conductive body [0] having a second cavity formed in a cylindrical shape having the side surface and the bottom surface), the second conductive body [0] being arranged so that the second cavity faces the first cavity (the cylindrical case 1 is constituted by two conductors, both ends of a cylinder are short-circuited by the short-circuit plate has a structure, the measuring specimen, the cylindrical conductor is held at a predetermined position, which is short-circuited by the measuring Best Mode Page 6 Line 20 and Page 7 Line 1-6;  Figure 2: Modified Figure 2 of Umaji shows a second conductive body [0] being arranged so that the second cavity faces the first cavity);
the first conductive body [1] and the second conductive body [0] have a protruded portion [ 2] protruded from a part of at least one of the side surface and the bottom surface of the first conductive body [1] and the second conductive body [0] toward the integrated cavity (A ring-shaped projecting part of the short-circuit plate than the height (the thickness of the left in fig. 1) as the, length of the resonator (cylindrical) (the length of the left and right direction in fig. 1) of less than 1/200, preferably less than 1/10, 1/80 or more, and more preferably less than 1/40. The width of the ring-shaped projecting part (the height of the protruded parts in the direction perpendicular to the thickness, the thickness of the upper and lower direction in fig. 1) is, resonator (cylindrical); Page 7 Line 41-4; Figure 2: Modified Figure 2 of Umaji shows that the first conductive body [1] and the second conductive body [0] have a protruded portion [ 2] protruded from a part of at least one of the side surface and the bottom surface of the first conductive body [1] and the second conductive body [0] toward the integrated cavity).
Umaji teaches (in fig. 4, inconsistencies) and the connection part of the, cable (transmission) and connector (coupling portion) is connected is installed. Furthermore, in the transmission line, such as a coaxial line or waveguide can be used, or the probe coupling loop 
However Umaji fails to teach a first coaxial cable having a first loop antenna at a tip of the first coaxial cable, the first loop antenna being arranged so as to be exposed to an integrated cavity which is formed by the first cavity and the second cavity; and a second coaxial cable having a second loop antenna at a tip of the second coaxial cable, the second loop antenna being arranged so as to be exposed to the integrated cavity, the second coaxial cable being arranged so as to face the first coaxial cable.
Yoshikawa teaches the structure of the resonator cavity resonator by using the dielectric properties of a dielectric thin film of measurement is established until the micro wave band, the resonator in a millimeter wave band (30GHz) using dielectric thin film dielectric characteristics with high accuracy of measurement is not established (DISCLOSURE; Technical Problem; Page 5 Line 1-3), wherein 
a first coaxial cable [4a] having a first loop antenna [5a] at a tip of the first coaxial cable [4a], the first loop antenna [5a] being arranged so as to be exposed to an integrated cavity [31] which is formed by the first cavity and the second cavity (Furthermore, as shown in fig. 1, a through hole is formed in the side wall of the bottomed cylindrical conductor 3,  BEST MODE Page 6 Line 11-13); and
a second coaxial cable [4b] having a second loop antenna [5b] at a tip of the second coaxial cable [4b], the second loop antenna [5b] being arranged so as to be exposed to the integrated cavity [31], the second coaxial cable [4b] being arranged so as to face the first coaxial cable [4a] (Furthermore, as shown in fig. 1, a through hole is formed in the side wall of the bottomed cylindrical conductor 3, coaxial cables 4a, 4b is inserted from the outside toward the inside, a loop antenna 5a, 5b is formed at the tip of the internal side; BEST MODE Page 6 Line 11-13). The purpose of doing so is to adjust the degree of insertion loss in the resonant frequency of 30dB, to excite an electromagnetic field, to measure Q no-load, to obtain specific dielectric constant and dielectric dissipation.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Umaji in view of Yoshikawa, because Yoshikawa teaches to include a first coaxial cable having a first loop antenna at a tip of the first coaxial cable, and a second coaxial cable having a second loop antenna at a tip of the second coaxial cable adjusts the degree of insertion loss in the resonant frequency of 30dB, excites an electromagnetic field, measures Q no-load, obtains specific dielectric constant and dielectric dissipation (BEST MODE Page 6 Line 14-21).

Regarding claim 2, Umaji teaches a split cylinder resonator, wherein
the protruded portion [2] (ring-like projected part 2 as the protruded portion) is located at a position where the side surface and the bottom surface intersect with each other (The measuring jig as electromagnetic characteristics of the present invention, the first page 7 Line 34-38; Figure 2: Modified Figure 2 of Umaji above shows that he protruded portion [2] (ring-like projected part 2 as the protruded portion) is located at a position where the side surface and the bottom surface intersect with each other).

Regarding claim 3, Umaji teaches a split cylinder resonator, wherein A ring-shaped projecting part of the short-circuit plate than the height (the thickness of the left in fig. 1) as the, length of the resonator (cylindrical) (the length of the left and right direction in fig. 1) of less than 1/200, preferably less than 1/10, 1/80 or more, and more preferably less than 1/40. The width of the ring-shaped projecting part (the height of the protruded parts in the direction perpendicular to the thickness, the thickness of the upper and lower direction in fig. 1) is, resonator (cylindrical) (vertical length in fig. 1) with a diameter of less than 1/100, preferably 1/5 or less, more than 1/50, and more preferably less than 1/25 (Page 7 Line 41-46).
Umaji discloses the claimed invention except for a total cross-sectional area of the protruded portion is 0.0548% or more with respect to a product of the diameter and the height of the integrated cavity when cut by a plane passing through a central axis of the integrated cavity. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a total cross-sectional area of the protruded portion is 0.0548% or more, since it In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, Umaji teaches a method of calculating a permittivity of a dielectric material as a measurement sample using a split cylinder resonator (the cylindrical cavity resonator in electromagnetic characteristics measurement, the temperature dependence of the electromagnetic characteristics capable of measuring, and, any thickness or even in a specimen for measuring relative dielectric constant, can be measured and the measured electromagnetic characteristics measurement tool; DISCLOSURE; Technical Problem; Page 5 Line 1-6; Figure 2 below above Modified Figure 2 of Umaji), the method comprising:
a step of judging the lowest resonance in a range higher than a preliminarily known resonance frequency of TM110 mode and regarding the judged resonance as the resonance of TEO11 mode (cylindrical cavity resonator in measurement of the properties of the foregoing, the cylindrical conductor and/or on the inner wall surface of the plate, and (p is an arbitrary integer) and TM 11P mode TE 01P mode for separating function by providing a structure, TE 01P mode TM 11P mode is shifted to the high frequency side, to reduce the effect of TM 11P mode, and having a specific dielectric constant of any thickness even in a specimen for measuring, using the TE 01P mode, capable of measuring the electromagnetic characteristics of the specimen it is found, further by examining, and completed the present invention; Technical Solution; Page 5 Line 1-8); and
a step of calculating the permittivity of the dielectric material based on the first resonance characteristics and the second resonance characteristics (a measuring specimen in the method for measuring an electromagnetic property, the electromagnetic property measuring 
Umaji fails to teach a step of obtaining a first resonance characteristics before the dielectric material is set to the split cylinder resonator; a step of obtaining a second resonance characteristics after the dielectric material is set to the split cylinder resonator.
Yoshikawa teaches the structure of the resonator cavity resonator by using the dielectric properties of a dielectric thin film of measurement is established until the micro wave band, the resonator in a millimeter wave band (30GHz) using dielectric thin film dielectric characteristics with high accuracy of measurement is not established (DISCLOSURE; Technical Problem; Page 5 Line 1-3), wherein 
a step of obtaining a first resonance characteristics before the dielectric material is set to the split cylinder resonator; a step of obtaining a second resonance characteristics after the dielectric material is set to the split cylinder resonator (The present invention also, the conductor plate 2 on the first dielectric substrate is placed, the opening of the first dielectric substrate 2 so as to abut on the bottomed cylindrical conductor is disposed in the cavity esonator,
the resonance frequency of the resonator abnormlity TE mode of Q and no-load is measured, and the resonance frequency of the no-load Q from the dielectric properties of the first dielectric substrate 2 is obtained or a process, or, the lower the dielectric thin film dielectric substrate so placed on the conductor plate, the opening of the bottomed cylindrical conductor abutting said dielectric substrate is arranged in such a way that after the cavity resonator, the resonance frequency of the resonator abnormlity TE mode of Q and no-load is measured, and the no-load Q 
In this case, the dielectric constant of the dielectric thin film dielectric constant of the dielectric substrate is preferably larger than that; Technical Solution Page 5 Line 13-19 and Page 6 Line 1-2). The purpose of doing so is to increase all of the stored energy to increase the rate of dielectric thin film can be stored energy, to improve the measurement accuracy, to have the TE mode is preferably TE 011 mode and to lower the measuring frequency reduction
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Umaji in view of Yoshikawa, because Yoshikawa teaches to include a step of obtaining a first resonance characteristics before the dielectric material is set to the split cylinder resonator and a step of obtaining a second resonance characteristics after the dielectric material is set to the split cylinder resonator increases all of the stored energy, increases the rate of dielectric thin film can be stored energy, improves the measurement accuracy, to have the TE mode is preferably TE 011 mode and lowers the measuring frequency reduction (Page 6 Line 1-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mays et al. (US 6225812 B1) discloses, “Method And Apparatus For Measuring The Density Of A Substance Having Free Water Compensation-Referring to FIG. 4, the density sensor 12 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866